Citation Nr: 1701808	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right eye injury/disorders.  

2.  Entitlement to service connection for left eye injury/disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from June 1965 to May 1967.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In September 2016 the Board wrote to the Veteran informing him that he had been scheduled for a hearing before a Veterans Law Judge (VLJ) at the Board's offices in Washington, DC.  (He had requested such a hearing in May 2015.)  The Veteran responded in October 2016, stating that he wanted a video hearing at the RO, rather than an in person hearing in Washington, DC.  Accordingly, the Veteran's claims must be remanded to the RO so that the requested video hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video conference hearing at the RO.  After the hearing has been conducted or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

